Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 8/18/22 do not overcome the rejections set forth in the office action mailed 5/18/22, which are maintained below. The discussion of the rejections has been updated to reflect the claim amendments. A new ground of rejection under 35 USC 112(b), necessitated by the amendments, is also set forth below.

Claim Rejections - 35 USC § 112
Claims 1, 4-15, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, 15, and their dependent claims have been amended to recite that the surfactant is selected from a group consisting of various species including both a “lightly cross-linked copolymer of acrylic acid C10-C30 alkyl acrylate” and “a cross-linked copolymer of acrylic acid C10-C30 alkyl acrylate”. It is not clear what level of cross-linking is required to qualify a copolymer as “lightly cross-linked” as opposed to simply “cross-linked”. The examiner recommends that the claim be amended to simply recite the cross-linked copolymer of acrylic acid C10-C30 alkyl acrylate, which will cover all the copolymers having cross-linking.

Claim Rejections - 35 USC § 102
Claims 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Serobian (U.S. PG Pub. No. 2007/0275867).
In paragraphs 15 and 18-21 Serobian discloses a silicone dispersion comprising a silicone (organopolysiloxane) fluid, an acrylic polymer or copolymer, and water. In Table II, Example 20 Serobian discloses a specific dispersion comprising 0.07%, within the range recited for the surfactant of claim 1, by weight of Pemulen 1622, which is a crosslinked copolymer of acrylic acid and C10-C30 alkyl acrylate, as recited for the surfactant of amended claim 1. While Serobian does not disclose the HLB value of Pemulen 1622, it is noted that Pemulen 1622 is also utilized in the inventive examples of Tables 7 and 9-10 of the current specification, and is therefore considered to meet the limitations of the claimed surfactants of claims 1 and 4, including the HLB values. The aqueous silicone dispersions of Serobian therefore meet the compositional limitations of claims 1 and 4, noting that that the water component of the dispersions can be both a component of the emulsion and the carrier, in accordance with the disclosure on page 12 lines 2-4 and 14-21 of the current specification, as well as Table 1 of the specification which does not require an aqueous component of the emulsion separate from the carrier. In paragraphs 111 and 138 Serobian discloses that the compositions can comprise fragrances and dyes, as recited in amended claim 1. The silicone of Serobian is an oil, also as recited in amended claim 1. As the composition of Serobian meets the compositional limitations of the claims, it is considered to possess the stability properties recited in claim 1, and the oil, fragrance or dye is considered to be “encapsulated” in the emulsion. Claims 1 and 4 are therefore anticipated by Serobian.
In paragraphs 112 and 114 Serobian discloses that the composition can comprise various pH adjusting agents, including basic agents such as amines, ammonia, and alkali metal or alkaline earth salts of silicate, metasilicate, or polysilicate, meeting the limitations of the alkalizing agent of claim 5. In paragraphs 115 and 120 Serobian discloses that the composition can comprise various salts, also as recited in claim 5. In paragraph 127 Serobian discloses that the composition most preferably comprises 90 to 95% by weight of water. Since water can be both the carrier and a component of the emulsion, the water content of Serobian is consistent with the dilution ratios recited in claim 6, as the ratio of water to the remaining components is as high as 19:1. In paragraphs 111 and 138 Serobian discloses that the compositions can further comprise a thickener, as recited in claim 7. Claims 5-7 are therefore also anticipated by Serobian.

Claim Rejections - 35 USC § 103
Claims 8-12, 14-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Serobian.
The discussion of Serobian in paragraph 4 above is incorporated here by reference. Serobian discloses a composition meeting the limitations of claims 1 and 4-7. In paragraph 120 Serobian discloses that the composition can comprise a chloride salt, as recited in claim 12. The differences between Serobian and the currently presented claims are:
i) Serobian does not specifically disclose compositions comprising water (the carrier) in amounts within the range recited in claims 8-12, 14-15 and 18-20.
ii) Serobian does not explicitly disclose a method of obtaining an emulsion and then diluting the emulsion. This relates to claims 15 and 18-20. 
With respect to i), Serobian discloses in paragraph 127 that the composition comprises greater than 80% by weight of water, more preferably about 85% to about 98% by weight, encompassing and overlapping the ranges recited for the carrier of claims 8, 15, and their dependent claims. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
	Since the overlapping range is the only compositional difference between Serobian and claims 8-12 and 14, the compositional limitations of claims 8-12 and 14 are rendered obvious by Serobian, and the composition is considered to possess the stability properties recited in claim 8 and to encapsulate the oil, fragrance or dye of claims 8 and 14. It is noted that claim 14 is interpreted such that the emulsion can encapsulate an encapsulated surfactant or water in addition to the oil, fragrance or dye required in amended claim 8, but not instead oil the required oil, fragrance, or dye.
With respect to ii), in paragraphs 109 and 127 Serobian discloses that the compositions can be concentrated dispersions, comprising less than about 80% by weight of water, and dilute dispersions, most preferably comprising 90 to about 95% by weight of water. Diluting the concentrated dispersions comprising less than about 80% by weight of water to form dilute dispersions having 90% by weight of water requires a ratio of concentrated dispersion (the emulsion of the first step of claim 15) to water (the second carrier of the second step of claim 15) of less than 1:1, encompassing the range of ratios recited in claim 15. Forming a dilute dispersion having about 95% by weight of water from a concentration dispersion comprising less than about 80% by weight of requires a ratio of concentrated dispersion to water of less than about 1:3, overlapping the range recited in claim 1. Preparing a concentrated emulsion in accordance with Serobian and then diluting to form a dilute emulsion in accordance with Serobian, meeting the method limitations of claims 15 and 18-19, and leading to an emulsion meeting the stability requirements of claims 15 and 20.
It would have been obvious to one of ordinary skill in the art to prepare the emulsions of Serobian by preparing concentrated emulsion in accordance with Serobian and then diluting prior to use form a dilute emulsion in accordance with Serobian, in order to reduce the volume of storage required.

Response to Arguments
Applicant's arguments filed 8/18/22 have been fully considered but they are not persuasive regarding the prior art rejections over Serobian. Applicant first argues that Serobian fails to teach and emulsion comprising the listed surfactants, arguing that just one of Serobian’s examples uses Pemulen 1622 as the surfactant. However, the fact that Serobian discloses alternative compositions comprising alternative polymers does not render the claims non-anticipated or non-obvious. Applicant states that Serobian “primarily uses a polysiloxane fluid or a silicone for the aqueous silicone dispersion”. It is noted that example 20 of Serobian comprises Pemulen 1622 in addition to the silicone component. Applicant alleges that one of ordinary skill in the art would not desire include surfactants in an aqueous silicone dispersion. This consideration is not relevant to the anticipation reaction of claims 1 and 4-7. See MPEP 2131.05. Additionally, Table II of Serobian discloses numerous aqueous silicone dispersions comprising polymeric surfactants, and in paragraphs 18-21 and the reference’s claim 1 an acrylic polymer or copolymer is disclosed as a required component of the composition of Serobian. Applicant’s argument on this point is therefore also unpersuasive regarding the obviousness rejections.
Applicant further argues that Serobian teaches an aqueous dispersion rather than an emulsion. However, an emulsion is a type of dispersion, as acknowledged by applicant in the current specification, for example on line 16 of page 1, line 25 of page 4, and lines 14-16 of page 9. In the case of Serobian, the dispersion of another liquid (silicone oil) in water in the presence of Pemulen 1622 will result in an emulsion. See also paragraph 139 of Serobian, which discloses that when the silicone dispersion is sprayed on a surface, “the emulsion will break”. Applicant argues that Serobian does not teach the addition of an emulsifying surfactant which encapsulates ingredients, but as discussed in the rejection, Serobian discloses the inclusion of the same surfactant used in the inventive examples of the current application, and in the absence of evidence to the contrary, the surfactant is considered to encapsulate the silicone oil, fragrance, and/or dye of Serobian. 
Regarding the indefiniteness rejections set forth in the previous office action, the rejections are overcome by the amendments filed 8/18/22 and applicant’s clarification of the difference between “encapsulated” and “comprise/comprising” in the remarks filed 8/18/22. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771